In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-950
                                       Filed: June 3, 2015

*************************                            UNPUBLISHED
TERRANCE BERNSTEIN,                          *
                                             *      Special Master Hamilton-Fieldman
                      Petitioner,            *
v.                                           *      Attorneys’ Fees and Costs; Reasonable
                                             *      Amount Requested to which Respondent
SECRETARY OF HEALTH                          *      Does Not Object.
AND HUMAN SERVICES,                          *
                                             *
                      Respondent.            *
*************************
Richard Moeller, Berenstein, Moore, et al., Sioux City, IA, for Petitioner.
Justine Walters, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On October 6, 2014, Terrance Bernstein (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that the administration of an influenza (“flu”) vaccine on
October 26, 2012 caused him to suffer from bilateral brachial plexopathy. On May 19, 2015, the
undersigned issued a decision dismissing the petition.

        On June 2, 2015, Respondent filed a Stipulation of Facts Concerning Attorneys’ Fees and
Costs. Pursuant to their Stipulation, the parties have agreed to an award of $17,316.42 in
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner represents that
he has not incurred any costs in pursuit of his claim. See Statement Pursuant to General Order
No. 9, filed May 26, 2015.

       The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $17,316.42, in the

        1
          The undersigned intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to file a motion for redaction “of any information furnished by
that party (1) that is trade secret or commercial or financial information and is privileged or confidential,
or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” In the absence of such motion, the entire decision will be available to
the public. Id.

                                                     1
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Richard
Moeller.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

        IT IS SO ORDERED.

                                                                  /s/ Lisa D. Hamilton-Fieldman
                                                                  Lisa D. Hamilton-Fieldman
                                                                  Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2